Opinion issued June 12, 2008


     












In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00403-CV




IN RE AMERICAN STATES INSURANCE COMPANY OF TEXAS, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION

          Relator American States Insurance Company of Texas seeks mandamus relief
to compel the trial court to vacate its May 19, 2008 order denying American States
Insurance Company of Texas’s motion to exclude. 
  On May 20, 2008, American
States Insurance Company of Texas filed a motion to withdraw the petition for writ
of mandamus.
          We dismiss the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.